hanDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
 
Status of Claims
The amendments to claims 1, 8, and 18 in the response filed on 10/07/2020 is acknowledged. 
Claims 1-18 are currently pending and are under examination. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
REYES et al. (US 2011/0240039 A1) teaches the amended claim limitations, as the current rejection has been updated below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingles et al. (US 2003/0121522 A1) in view of Scrivens et al. (EP 0166124 A2).
Regarding claim 1, Gingles discloses a surgical drape (10) for covering an associated patient during a procedure on the associated patient (see Fig. 6), the surgical drape (10) having a length and width comprising: 
an impervious sheet having absorbing properties (20) (see paragraph [0023] and Figs. 1-3; absorbent sheet 20 has upper surface 22 exposed and available to absorb fluids emitted from surgical site); 

a transparent sheet (30) bonded with the impervious (20) and continuous incision sheets (40), wherein the continuous incision sheet (40) and the transparent sheet (30) lie adjacent to each other (see Figs. 1-3; release liner 40 and transparent sheet 30 are adjacent or adjoined to each other), wherein the transparent sheet (30) is flanked by the impervious sheet (20) (definition of flank: be on each or on one side of, https://www.lexico.com/en/definition/flank, thus see [0026]; transparent sheet 30 is capable of being attached between absorbent sheet 20 and base sheet 60, thus transparent sheet 30 would be flanked by absorbent sheet 20, as absorbent sheet 20 would be on both sides of transparent sheet 30) and wherein the surgical drape (10) is adapted to be fixed at an incision site (see [0028]; fenestration 50 is disposed over the surgical site, or incision site, via adhesive material that is positioned around the periphery of fenestration 50). 
Although Gingles does not explicitly disclose the transparent sheet allowing viewing for registration purposes through the surgical drape of a substantial part of the associated patient that is covered by the surgical drape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the transparent sheet (30) is capable of allowing viewing for registration purposes through the 
Gingles does not disclose wherein the transparent sheet extends over the entire width of the surgical drape, a transparent incise foil having adhesive properties on a bottom side; and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient. 
However, REYES teaches an analogous surgical drape (see Fig. 4) wherein the transparent sheet extends over the entire width of the surgical drape (see Fig. 4 and [0023]; first sheet 110 is transparent as it may be formed from transparent film, and as seen in Fig. 4, first sheet 110 extends over the entire width of the surgical drape from the left side to the right side) providing to allow a surgeon to see the operative area (see [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the transparent sheet 30 of Gingles to extend over the entire width of drape 10 of Gingles as taught by first sheet 110 of REYES to have provided an improved surgical drape that allows a surgeon to see the operative area (see [0023]). 
Gingles in view of REYES discloses the invention as discussed above. 
Gingles in view of REYES does not disclose a transparent incise foil having adhesive properties on a bottom side; and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fenestration (50) of Gingles to include an incise film or foil as taught by Scrivens to have provided an improved surgical drape with a clear plastic film that allows the surgeon to perform surgery on the patient through the film (see Pg. 1 lines 21-26). 
Regarding claim 2, Gingles in view of REYES further in view of Scrivens discloses the invention as discussed above. Gingles in view of REYES further in view of Scrivens further discloses wherein the transparent sheet (30) is sized such that substantially a whole body part of the associated patient covered by the surgical drape can be visually observed (see [0026]; transparent sheet 30 is sized so that it provides visibility of the portion of the patient’s body surrounding the surgery site, or a whole body part of the associated patient).
Regarding claim 4, Gingles in view of REYES further in view of Scrivens discloses the invention as discussed above. Gingles in view of REYES further in view of Scrivens further 
Regarding claim 5, Gingles in view of REYES further in view of Scrivens discloses the invention as discussed above. Gingles in view of Scrivens further discloses the transparent sheet (30) surrounds the incision sheet (40) (see Figs. 1-3; transparent sheet 30 surrounds release liner 40).
Regarding claim 6, Gingles in view of REYES further in view of Scrivens discloses the invention as discussed above. Gingles in view of Scrivens further discloses wherein the surgical drape (10) has a form of a 2-dimensional plane (definition: object or figure is flat rather than solid so that only its length and width can be measured, https://www.collinsdictionary.com/us/dictionary/english/two-dimensional, thus surgical drape 10 is flat and has two dimensions).
Regarding claim 16, Gingles in view of REYES further in view of Scrivens discloses the invention as discussed above. 
Although Gingles in view of REYES further in view of Scrivens does not explicitly disclose wherein the transparent sheet is sized such that a structurally stable body part of the associated patient such as a head, a thigh, a lower leg, an upper arm, a forearm or pelvis covered by the surgical drape can be visually observed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the transparent sheet 30 is capable of being sized such that a structurally stable .  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingles et al. (US 2003/0121522 A1) in view of REYES et al. (US 2011/0240039 A1) further in view of Scrivens et al. (EP 0166124 A2) and Gil et al. (US 2006/0207609 A1).
Regarding claim 3, Gingles in view of REYES further in view of Scrivens discloses the invention as discussed above. 
Gingles in view of REYES further in view of Scrivens does not disclose wherein the size of the transparent sheet is more than 20% of the overall size of the surgical drape. 
However, Gil teaches an analogous surgical drape (10) wherein the size of the transparent section is more than 20% of the overall size of the surgical drape (see [0059]; the main body of the drape has a width ranging from 61.0 centimeters (cm) to 241.3 cm and a length ranging from 101.6 cm to 381 cm, taking the smallest values gives an area of 6197.6 cm2, and see [0060]; the fenestration has a desired diameter range from 20.3 cm to 30.5 cm, which gives an area of 2922.47 cm2, and see [0042]; states the transparent cover 86 completely covers the fenestration, thus the size of the transparent cover 86 is more 20% of the overall size of the surgical drape, as the fenestration covers 47% of the drape already, and the transparent cover 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the transparent sheet disclosed by Gingles in view of Scrivens with a size of the transparent section that is more than 20% of the overall size of the surgical drape to have provided an improved surgical drape that provides a sufficient size to visually inspect a treatment site, while preventing infection and/or contamination following a surgical procedure ([0007] and [0094]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingles et al. (US 2003/0121522 A1) in view of REYES et al. further in view of Scrivens et al. (EP 0166124 A2) and Baker et al. (US 5,979,450)
Regarding claim 7, Gingles in view of Scrivens discloses the invention as discussed above. 
Gingles in view of Scrivens does not dislcose at least one fixation member releasably holding together a compacted area of the transparent section, the compacted area being a folded, pleated, or rolled area. 
However, Baker teaches an analogous surgical drape (130) further comprising at least one fixation member (141) releasably holding together a compacted area of the transparent sheet (131), the compacted area being a folded, pleated, or rolled area (see Fig. 8A; drape 130 comprises flexible film 131, which is formed from a transparent material, see Col. 5 lines 43-44, thus flexible film 131 is releasably rolled or folded via closure tab 141, making drape 130 not 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical drape disclosed by Gingles in view of Scrivens with a film handle (135) and closure tabe (141) as taught by Baker to have provided an improved surgical drape that is able to be rolled or folded so that there is no need for a separate protective covering as it is undesirable because of added waste of an additional separate material (see Col. 1 lines 47-56) and can be folded to fit in packs and drawers without harming the surgical drape (see Col. 16 lines 7-11). 

Claim 8-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Csavoy et al. (US 2008/0269599 A1) in view of Gingles et al. (US 2003/0121522 A1) further in view of REYES et al. (US 2011/0240039 A1) and Scrivens et al. (EP 0166124 A2).
Regarding claim 8, Csavoy discloses a method of registering a body part of an associated patient with a pre-acquired image dataset of the body part (see Abstract and [0005]) comprising: 
providing a surgical drape (see [0072], [0074], and [0080] and Fig. 4)

approaching and registering the body part of the associated patient with a registration instrument (see [0095]-[0096]; Tracer.TM. can include an instrument that can be positioned at several points or drawn across a skin surface to register a patient). 
Csavoy does not teach a surgical drape having a length and a width comprising: 
an impervious sheet having absorbing properties;
a continuous incision section comprising a transparent incise foil having adhesive properties on a bottom side; and 
a transparent sheet bonded to the impervious sheet and allowing viewing through the surgical drape for registration purposes of a substantial part of the associated patient that is covered by the surgical drape, wherein the incision sheet and the transparent sheet lie adjacent to each other, and wherein the transparent sheet extends over the entire width of the surgical drape and is flanked by the impervious sheet, and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient. 
 	However, Gingles teaches an analogous surgical drape (10) having a length and a width, surgical drape (10) comprising:
an impervious sheet having absorbing properties (20) (see paragraph [0023] and Figs. 1-3; absorbent sheet 20 has upper surface 22 exposed and available to absorb fluids emitted from surgical site); 
a continuous incision sheet (40) (definition of continuous: being in immediate connection or spatial relationship, https://www.dictionary.com/browse/continuous, definition 
a transparent sheet (30) bonded to the impervious sheet (20) and the incision sheet (40) (transparent sheet 30 is bonded or joined to absorbent sheet 20 and to release liner 40; see Fig. 3), wherein the incision sheet (40) and the transparent sheet (30) lie adjacent to each other (see Figs. 1-3; release liner 40 and transparent sheet 30 are adjacent or adjoined to each other), wherein the transparent sheet (30) is flanked by the impervious sheet (20) (definition of flank: be on each or on one side of, https://www.lexico.com/en/definition/flank, thus transparent sheet 30 is on each side of absorbent sheet 20, as seen in Fig. 3), and wherein the surgical drape (10) is adapted to be fixed at an incision site (see [0028]; fenestration 50 is disposed over the surgical site, or incision site, via adhesive material that is positioned around the periphery of fenestration 50) providing a one-piece drape that is easy to apply and provides adequate visibility and absorption (see [0006]). 
Although Gingles does not explicitly disclose the transparent sheet allowing viewing for registration purposes through the surgical drape of a substantial part of the associated patient that is covered by the surgical drape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the transparent sheet (30) is capable of allowing viewing for registration purposes through the surgical drape of a substantial part of the associated patient that is covered by the surgical 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical drape of Csavoy with drape (10) as taught by Gingles to have provided an improved one-piece drape that is easy to apply and provides adequate visibility and absorption (see [0006]). 
Csavoy in view of Gingles discloses the invention as discussed above. 
Csavoy in view of Gingles does not disclose wherein the transparent sheet extends over the entire width of the surgical drape, a transparent incise foil having adhesive properties on a bottom side; and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient.
However, REYES teaches an analogous surgical drape (see Fig. 4) wherein the transparent sheet extends over the entire width of the surgical drape (see Fig. 4 and [0023]; first sheet 110 is transparent as it may be formed from transparent film, and as seen in Fig. 4, first sheet 110 extends over the entire width of the surgical drape from the left side to the right side) providing to allow a surgeon to see the operative area (see [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the transparent sheet 30 of Gingles to extend over the entire width of drape 10 of Gingles as taught by first sheet 110 of REYES to have provided an improved surgical drape that allows a surgeon to see the operative area (see [0023]). 

Csavoy in view of Gingles further in view of REYES does not disclose a transparent incise foil having adhesive properties on a bottom side; and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient. 
However, Scrivens teaches an analogous surgical drape (see Fig. 1) comprising a transparent incise foil having adhesive properties on a bottom side (see Pg. 3 lines 21-34 and Fig. 2; the second plastic film that covers fenestration 23 is an incise film or foil that is clear, or transparent, with adhesive on the body contact side of the film, or bottom side); and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient (the second plastic film that covers fenestration 23 is an incise film to be fixed at an incision site with the adhesive that is on the body contact side of the film; see Pg. 1 lines 19-26 and Pg. 3 lines 30-34) providing a clear plastic film that allows the surgeon to perform surgery on the patient through the film (see Pg. 1 lines 21-26). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fenestration (50) of Csavoy in view of Gingles to include an incise film or foil as taught by Scrivens to have provided an improved surgical drape with a clear plastic film that allows the surgeon to perform surgery on the patient through the film (see Pg. 1 lines 21-26).
	Regarding claim 9, Csavoy in view of Gingles further in view of REYES and Scrivens discloses the method as discussed above. Csavoy in view of Gingles further in view of REYES and Scrivens further discloses wherein the approaching and registering comprises approaching and 
Regarding claim 10, Csavoy in view of Gingles further in view of REYES and Scrivens discloses the method as discussed above. Csavoy in view of Gingles further in view of REYES and Scrivens further discloses wherein the approaching and registering comprises approaching and registering the body part of the associated patient with a sterile registration instrument used within the sterile workplace for the registering of the body part of the associated patient (see [0009] and [0024],  imaging devices like fluoroscopic x-ray devices are performed in a sterile field, thus would have to be used in a sterile workplace for registering the body part of a patient, https://pssjournal.biomedcentral.com/articles/10.1186/1754-9493-4-20).
	Regarding claim 11, Csavoy in view of Gingles further in view of REYES and Scrivens discloses the method as discussed above. Csavoy in view of Gingles further in view of REYES and Scrivens further discloses wherein the registering comprises palpating and/or sweeping the body part of the associated patient with the registration instrument and/or palpating artificial fiducials attached to the body part of the associated patient (see [0094] and [0104]; fiducial points that are attached to the body part of a patient are palpated with a registration instrument).
Regarding claim 12, Csavoy in view of Gingles further in view of REYES and Scrivens discloses the method as discussed above. Csavoy in view of Gingles further in view of REYES and 
Regarding claim 13, Csavoy in view of Gingles further in view of REYES and Scrivens discloses the method as discussed above. Csavoy in view of Gingles further in view of REYES and Scrivens further discloses the registering of the body part of the associated patient is an initial registration performed prior to surgery (see Fig. 6 of Csavoy; block 154 of Csavoy in which the image data is acquired and registered occurs before blocks 196 and 198 of Csavoy in which the patient undergoes the procedure).
Regarding claim 14, Csavoy in view of Gingles further in view of REYES and Scrivens discloses the method as discussed above. Csavoy in view of Gingles further in view of REYES and Scrivens further discloses the registering of the body part of the associated patient is a follow-up registration performed during a surgical procedure (definition of follow-up: further observation or treatment of a patient, especially to monitor earlier treatment, https://www.lexico.com/en/definition/follow-up, thus image data acquired for registering a patient can be used in post-operative analysis of a procedure, or as a follow-up, as further observation of a patient; see [0005], and [0023] of Csavoy). 
Regarding claim 17 Csavoy in view of Gingles further in view of REYES and Scrivens discloses the method as discussed above. Csavoy in view of Gingles further in view of REYES and .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Csavoy et al. (US 2008/02669599 A1) in view of Gingles et al. (US 2003/0121522 A1) in view of Scrivens et al. (EP 0166124 A2) further in view of Baker et al. (US 5,949,450).
Regarding claim 15, Csavoy in view of Gingles further in view of REYES and Scrivens discloses the method as discussed above.
Csavoy in view of Gingles further in view of REYES and Scivens does not disclose adjusting the size of the transparent section by releasing fixation means of the surgical drape, the fixation means comprising at least one fixation member releasably holding together a compacted area of the transparent section of the surgical drape, the compacted area being a folded, pleated, or rolled area.
However, Baker teaches an analogous surgical drape (130) further comprising adjusting the size of the transparent sheet by releasing fixation means of the surgical drape (130), the fixation means comprising at least one fixation member (141) releasably holding together a compacted area of the transparent sheet (131) of the surgical drape, the compacted area being a folded, pleated, or rolled area (see Fig. 8A; drape 130 comprises flexible film 131, which is formed from a transparent material, see Col. 5 lines 43-44, thus flexible film 131 is releasably 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical drape disclosed by Gingles in view of Scrivens with a film handle (135) and closure tabe (141) as taught by Baker to have provided an improved surgical drape that is able to be rolled or folded so that there is no need for a separate protective covering as it is undesirable because of added waste of an additional separate material (see Col. 1 lines 47-56) and can be folded to fit in packs and drawers without harming the surgical drape (see Col. 16 lines 7-11). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Csavoy et al. (US 2008/0269599 A1) in view of Gingles et al. (US 2003/0121522 A1) further in view of Scrivens et al. (EP 0166124 A2).
Regarding claim 18, Csavoy discloses a method of registering a body part of an associated patient with a pre-acquired image dataset of the body part (see Abstract and [0005]) comprising: 
providing a surgical drape (see [0072], [0074], and [0080] and Fig. 4)

an impervious sheet having absorbing properties, the impervious sheet comprising spaced apart first and second portions;
a continuous incision section comprising a transparent incise foil having adhesive properties on a bottom side; and 
a transparent sheet bonded with the impervious sheet, the transparent sheet being disposed in a gap between the spaced apart first and second portions of the impervious sheet and allowing viewing through the surgical drape for registration purposes of a substantial part of the associated patient that is covered by the surgical drape, wherein the incision sheet and the transparent sheet lie adjacent to each other, and wherein the transparent sheet is flanked by the impervious sheet, and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient. 
 	However, Gingles teaches an analogous surgical drape (10) comprising:
an impervious sheet (20) having absorbing properties (see paragraph [0023] and Figs. 1-3; absorbent sheet 20 has upper surface 22 exposed and available to absorb fluids emitted from surgical site), the impervious sheet (20) comprising spaced apart first and second portions (see Fig. 3; the left side is a first portion and the right side is a second portion that are spaced apart from each other); 
a continuous incision sheet (40) (definition of continuous: being in immediate connection or spatial relationship, https://www.dictionary.com/browse/continuous, definition of sheet: a broad, relatively thin, surface, layer, or covering, https://www.dictionary.com/browse/sheet, thus release liner 40 is a continuous incision sheet, 
a transparent sheet (30) bonded with the impervious sheet (20) and incision sheets (40) (transparent sheet 30 is bonded or joined to absorbent sheet 20 and to release liner 40; see Fig. 3), the transparent sheet (30) being disposed in a gap between the spaced apart first and second portions of the impervious sheet (20) (see Fig. 3; transparent sheet 30 is disposed in a gap between the left and right portions of the absorbent sheet 20, as seen in Fig. 3), wherein the incision sheet (40) and the transparent sheet (30) lie adjacent to each other (see Figs. 1-3; release liner 40 and transparent sheet 30 are adjacent or adjoined to each other), wherein the transparent sheet (30) is flanked by the impervious sheet (20) (definition of flank: be on each or on one side of, https://www.lexico.com/en/definition/flank, thus transparent sheet 30 is on each side of absorbent sheet 20, as seen in Fig. 3), and wherein the surgical drape (10) is adapted to be fixed at an incision site (see [0028]; fenestration 50 is disposed over the surgical site, or incision site, via adhesive material that is positioned around the periphery of fenestration 50) providing a one-piece drape that is easy to apply and provides adequate visibility and absorption (see [0006]). 
Although Gingles does not explicitly disclose the transparent sheet allowing viewing for registration purposes through the surgical drape of a substantial part of the associated patient that is covered by the surgical drape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the transparent sheet (30) is capable of allowing viewing for registration purposes through the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical drape of Csavoy with drape (10) as taught by Gingles to have provided an improved one-piece drape that is easy to apply and provides adequate visibility and absorption (see [0006]). 
Csavoy in view of Gingles discloses the invention as discussed above. 
Csavoy in view of Gingles does not disclose a transparent incise foil having adhesive properties on a bottom side; and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient.
However, Scrivens teaches an analogous surgical drape (see Fig. 1) comprising a transparent incise foil having adhesive properties on a bottom side (see Pg. 3 lines 21-34 and Fig. 2; the second plastic film that covers fenestration 23 is an incise film or foil that is clear, or transparent, with adhesive on the body contact side of the film, or bottom side); and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient (the second plastic film that covers fenestration 23 is an incise film to be fixed at an incision site with the adhesive that is on the body contact side of the film; see Pg. 1 lines 19-26 and Pg. 3 lines 30-34) providing a clear plastic film that allows the surgeon to perform surgery on the patient through the film (see Pg. 1 lines 21-26). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fenestration (50) of Csavoy in view of Gingles to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786